 1 MICHAEL W. MALTER. #96533
   ROBERT G. HARRIS, #124678
 2 JULIE H. ROME-BANKS, #142364
   Binder & Malter, LLP
 3 2775 Park Avenue
   Santa Clara, CA 95050
 4 T: (408) 295-1700
   F: (408) 295-1531
 5 Email: Michael@bindermalter.com
   Email: Rob@bindermalter.com
 6 Email: Julie@bindermalter.com

 7 Attorneys for Debtors-In-Possession,
   FRE 355 INVESTMENT GROUP, LLC and
 8 MORA HOUSE, LLC

 9
                                UNITED STATES BANKRUPTCY COURT
10
                        NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
11

12 In re:                                                 Case No. 20-50628-SLJ

13 FRE 355 INVESTMENT GROUP, LLC, dba                     Cases Jointly Administered
   FRE 355,
14                                                        Chapter 11

15                                   Debtor.

16 In re
                                                          Case No. 20-50631-SLJ
17
     MORA HOUSE, LLC,                                     Chapter 11
18
                                                          Date: October 1, 2020
                                  Debtor.                 Time: 10:00 a.m.
19
                                                          Courtroom: 9
20                                                        Tele/Video

21

22               THIRD JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT

23          Comes now Debtors FRE 355 Investment Group, LLC (“FRE 355”) and Mora House, LLC
24 (“Mora” together with FRE 355 the “Debtors”) and respectfully represent:

25          1.      The Debtors incorporate by reference the history of events leading up to the
26 bankruptcy filing as reflected in the initial chapter 11 status conference statement filed in these cases
27 at docket #50.

28 ///
     THIRD JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT                                          Page 1
Case: 20-50628      Doc# 112      Filed: 09/24/20    Entered: 09/24/20 14:58:55        Page 1 of
                                               3
 1          2.      The Debtors filed a joint chapter 11 plan and a disclosure statement on July 10, 2020

 2 (docket nos. 64 and 65 respectively).

 3          3.      The U.S. Trustee filed objections to the disclosure statement. Counsel met and

 4 conferred regarding the U.S. Trustee’s objections. An objection was also filed by secured creditor

 5 Platinum Loan Servicing (“Platinum”). Counsel attempted to meet and confer with counsel for

 6 Platinum; however, no agreement was reached. Proposed consensual modifications to address the

 7 concerns of the U.S. Trustee were filed on September 2, 2020 (docket #95).

 8          4.      The hearing on approval of the disclosure statement took place on September 3,

 9 2020. The Court directed the Debtors to file redlined versions of the proposed amended disclosure

10 statement and plan to address concerns raised. The Court indicated it would contact Debtors’

11 counsel if the amended disclosure statement was approved. The Debtor filed an amended plan, an

12 amended disclosure statement and a notice attaching the redlines showing changes from the July 10th

13 filings on September 17, 2020 (docket nos. 98, 99 and 100) and transmitted the foregoing to

14 chambers. The disclosure statement remains under submission.

15          5.      The July 10th filing of a plan and disclosure statement occurred within the 90-day

16 period for these single asset real estate cases pursuant to 11 U.S.C. §362(d)(3) and within the

17 exclusive time for the Debtors to file a plan of August 11, 2020. Accordingly, the exclusive time for

18 the Debtors to obtain acceptances runs through October 10, 2020. The Debtors have now filed a

19 motion (docket no. 102) requesting that the exclusive time to obtain acceptances be extended

20 through and including December 1, 2020. That motion will be heard pursuant to an order shortening

21 time on October 7, 2020 at 2:00 p.m.

22          6.      There is also pending before the Court the (a) motion for relief from stay and (b) a

23 related motion to dismiss the bankruptcy, both filed by Platinum. The Court has set a final hearing

24 on both matters together for September 29, 2020 and briefing is now complete on those matters.

25          7.      The Debtors have filed objections to the claims of Platinum (docket no. 91) and

26 provided notice of an initial status conference on the claim objections (docket 93) for October 7,
27 2020 at 2:00 p.m. Platinum’s opposition is due on October 1, 2020.

28
     THIRD JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT                                         Page 2
Case: 20-50628      Doc# 112      Filed: 09/24/20    Entered: 09/24/20 14:58:55       Page 2 of
                                               3
 1          8.      The Debtors have provided proof of insurance coverage on both properties to the

 2 United States Trustee as well as to Platinum. Both properties are insured under a policy with State

 3 Farm.

 4          9.      The Debtors are current in the filing of monthly operating reports and payment of

 5 quarterly fees to the U.S. Trustee.

 6 Dated: September 24, 2020                              BINDER & MALTER, LLP

 7
                                                          By: /s/ Robert G. Harris
 8
                                                                  Robert G. Harris
 9                                                                Attorneys for Debtors

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     THIRD JOINT CHAPTER 11 STATUS CONFERENCE STATEMENT                                       Page 3
Case: 20-50628      Doc# 112      Filed: 09/24/20    Entered: 09/24/20 14:58:55      Page 3 of
                                               3
